     Case 1:18-cv-05398-DLI-JRC Document 79 Filed 04/19/21 Page 1 of 2 PageID #: 2146




                                            485 Madison Avenue, 7th Floor
                                             New York, New York 10022
                                                 Tel: (212) 588-0540
                                                 Fax: (212) 202-4840


David M. Olasov
Partner
646.583.5968 Direct Dial
dolasov@olasov.com




                                                                              April 19, 2021
          Honorable James R. Cho
          Magistrate Judge,
          United States District Court for the Eastern District of New York
          225 Cadman Plaza East, Room 1227 South
          Brooklyn, New York 11201

                  Re: La Liberte v. Reid (1:18-cv-05398-DLI-JRC)

          Dear Judge Cho:

                  This firm, together with L. Lin Wood of the Georgia firm L. Lin Wood, P.C. as lead
          counsel, represents plaintiff Roslyn La Liberte in the referenced defamation action. This case has
          been pending since 2018, and was just reassigned to you from Magistrate Judge Vera Scanlon.
          By decision dated July 15, 2020, La Liberte v. Reid, 966 F.3d 79 (2d Cir. July 15, 2020), the Court
          of Appeals for the Second Circuit, reversed the decision and judgment of Judge Irizarry dismissing
          the case, and remanded the case to this Court for further proceedings consistent with its opinion.
          Copies of the Second Circuit’s opinion, the amended complaint filed November 27, 2018 and of
          defendant’s answer served on October 30, 2020 are attached for your reference.

                  There are numerous motions pending before the Court, affecting the scope of permissible
          discovery in light of the Second Circuit’s holdings, the entry of a protective order in forms
          submitted by each side, and a motion to compel, on which the parties were directed to confer
          further, on which another conference of counsel is scheduled for tomorrow. All of these can be
          resolved in due course.

                  However, the defendant also made a motion on January 25, 2021 to revoke the 2018 pro
          hac vice admission of Mr. Wood to represent Ms. La Liberte in this case. Magistrate Judge Scanlon
          entered an order indicating what standards and proof the defendant would have to establish to
          prevail on her motion. Ms. La Liberte sought out Mr. Wood’s representation as one of the leading
          plaintiff’s defamation lawyers in this country. But, in political affairs involving interests and
Case 1:18-cv-05398-DLI-JRC Document 79 Filed 04/19/21 Page 2 of 2 PageID #: 2147

 Honorable James R. Cho
 April 19, 2021
 Page 2


 involvements of Mr. Wood having nothing to do with this case or Ms. La Liberte’s representation,
 Mr. Wood has become a focus of sharp political attention in Georgia, from which he practiced law
 for decades, as well as in his new residence of South Carolina, in which he is now a candidate for
 a high Republican party position. He has become a political lightning rod of a fashion. While we
 believe, as we indicated in our submissions in opposition to defendant’s revocation motion, that
 none of these matters affects his competency to practice in this court or the right of plaintiff to
 continue to engage his legal services in this case, the unresolved pendency of the revocation motion
 creates a cloud over his representation and the right of the plaintiff to his effective representation
 and to the organization of plaintiff’s legal team and the allocation of responsibilities. The motion
 has been fully briefed for several weeks. While we are very mindful of the fact that Your Honor
 has just been assigned to this case, we would be grateful if you could give this motion your early
 attention. Mr. Wood continues to be actively involved in this case, and plaintiff is eager to move
 the case forward in the prompt completion of discovery and readiness for trial.

                                                       Respectfully yours,

                                                       s/ David M. Olasov

                                                       David M. Olasov
 Attachments

 cc. All counsel of record (by ECF)
